DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 
 
 Response to Arguments
 Applicant’s arguments with respect to claim 3 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perlin (U.S. Patent Application Publication No. 2012/0086659 In view of Cobb (U.S. Patent No. 8,494,222).
Regarding claim 3:
Perlin discloses (Fig. 128 and [0759]: 
 A system to detect a plurality of localized contact measurements with a surface comprising:
one or more stationary sensing units(100 101 being stationary) for collecting the measurements(100 101 track the object continuously, see [0759]); and
a computer (See abstract)in communication with the sensing units(see abstract) which makes one or more representations of an object’s surface contact interaction and extracts patterns and features of the representations(computer tracks object surface contact and robust tracking of persistent identity see [0759]).
Perlin does not disclose: 
To infer object movement behavior and intent utilizing a program stored in a memory of the computer having multiple processing levels that provide progressively higher level representations of the object.
In related art, Cobb discloses:

   Thus, would have been obvious to modify Perlin in view of Cobb for the obvious benefit of analyzing the movements to determine the intentions of the mover and providing more accurate depictions of the anomalous behaviors. For Example, to provide feedback on the movements done on the Perlin device.  Thus, the features of claim 3 would have been obvious to one having ordinary skill in the art. 

Allowable Subject Matter
Claims 1 and 2 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

a sensor portion, of a plurality of sensor tiles forming a walkway with which the person makes contact and to which the person applies pressure a number of times a day; and

receiving signals by a computer in communication with the sensor portion from the sensor portion corresponding to the contact and pressure applied to the sensor portion indicative of gait of the person moving on the walkway the number of times a day; determining by the computer from the signals the nan-apparent attribute based, on center of pressure measurements of footsteps of the person; and identifying at an output in communication with the computer the non-apparent attribute determined by the computer, as recited in claim 2. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898